Broyles, J.
1. Any objections to the answer of the mayor to the petition for certiorari should have been made in the superior court; the questions presented can not be raised for the first time in this court.
2. The evidence was sufficient to authorize the verdict.
(a) Under repeated rulings of the Supreme Court and of this court, one sale of whisky is sufficient to authorize a mayor or recorder, exercising the functions of both judge and jury, to find that the seller had the whisky for the purpose of sale.
3. The other points in the case, made in the petition for certiorari and in the bill of exceptions, are not specifically argued in the brief of counsel for the plaintiff in error, and are consequently considered to have been abandoned. The general statement in the brief that “the plaintiff in error insists on each and every ground as stated in the petition for certiorari, and in the bill of exceptions, and the errors complained thereof in each,” is not sufficient to change this rule. Youmans v. Moore, 11 Ga. App. 66 (74 S. E. 710); Muse v. Hall, ante, 651.
4. The judge of the superior court did not err in overruling the certiorari.

Judgment affii-med.